HARRIS, Justice
(concurring specially).
Summary judgment is appropriate where there are no genuine issues of material fact. Rule 237, Rules of Civil Procedure. It should be available when the parties properly demonstrate the absence of such issues.
I. I am persuaded by the “formidable federal authority” and the state authority acknowledged but rejected by the majority. In a proper case the availability of summary judgment should not depend on which of two contending parties was movant.
The majority recognizes rule 237 is patterned after rule 56 of the federal rules. The majority lays aside the principle that federal interpretations are persuasive in interpreting a state rule patterned after a federal rule. Daboll v. Hoden, 222 N.W.2d 727, 732 (Iowa 1974). It seems inappropriate to reject and ignore the experience of the federal courts with a federal rule we have chosen to adopt. Under federal law “ * * * the weight of authority is that summary judgment may be rendered in favor of the opposing party even though he has made no formal cross-motion under Rule 56. * * *.” 10 Wright & Miller Federal Practice & Procedure, § 2720, pp. 467-468.
The majority opposes this view on the claim it would deny Nielsen, the movant, fundamental fairness. But I see no unfairness in the federal rule unless it should be misapplied. The federal courts are alert to any such danger.
“Nonetheless, whenever the court believes that the nonmoving party is entitled to judgment, great care must be exercised to assure that the original movant has had an adequate opportunity to show that there is a genuine issue and that his opponent is not entitled to judgment as a matter of law. Thus an appellate court should not reverse a summary judgment and order judgment for the nonmoving party on the basis of an issue that the movant had no opportunity to meet in the district court.
*909U * * *
“In keeping with this approach, when the appellate court determines that the entry of summary judgment was erroneous, it should reverse and remand the case for the trial court to make further rulings on the basis of the reviewing court’s opinion. If on remand the lower court decides that summary judgment would be proper for the party who opposed the original summary judgment motion and the movant has had an opportunity to contest this finding, judgment under Rule 56 may be entered. On the other hand, if the facts were fully developed at the summary judgment hearing so that the court of appeals can determine that the nonmoving party clearly was entitled to a judgment as a matter of law, an entry of judgment for the nonmoving party may be proper if there is no procedural prejudice to the moving party.” Id. at 417-472. See also 6 Moore’s Federal Practice, § 56.12, pp. 56-332.
With these protections Nielsen has lost nothing to which he is legitimately entitled. He has not, as the majority suggests, lost his right to resist. I think the trial court was not barred from granting summary judgment merely because of a pleading failure.
II. Because the majority opinion agrees with Nielsen’s first contention it does not reach his second: there were no grounds for summary judgment under the record in this case. On this contention the record is wholly inadequate for a proper review. The inadequacy, at least in part, stems from the fact the parties agreed to make their showings on the motion without a court reporter’s presence.
The executor, the nonmovant in whose favor summary judgment was rendered, seeks affirmance by arguing:
“ * * * The record as presented by Appellant in his Appendix consists almost entirely of controverted pleadings. The merits of the case as were presented to the trial court have not been made part of the record. It was Nielsen’s Motion and he did not request a reporter when the Motion for Summary Judgment was heard on the merits. * * * The record is so incomplete a reviewing court could only speculate as to the actual evidence and findings and the trial court’s reasoning on the findings of fact and law. There is no dispute between the parties that the evidence presented to the trial court was essential to the rendering and entry of the judgment, but this very material is not part of the record as prepared by Appellant, who is asking that error be found thereupon.”
The executor seeks protection from the principle which places the burden of making a record upon the party attempting to reverse a trial court order. The executor cites Kern v. Sanborn, 233 Iowa 458, 462, 7 N.W.2d 801, 803-804 (1943) where we held, in the absence of a record, we would indulge in what we called a presumption favoring the trial court order.
No such presumption is available for the executor in the instant situation. This non-movant, seeking to be treated as a movant, is in a poor position to argue she is excused from making the record. Had she filed the motion for summary judgment (as the majority holding requires) the executor plainly would have been obliged to show the absence of any genuine issues of material fact. Steinbach v. Continental Western Ins. Co., 237 N.W.2d 780, 783 (Iowa 1976).
The absence of the trial court record in no way meets the executor’s burden. Any inference of regularity in a trial court’s rulings is wholly inadequate for such a purpose. We so held in reversing an order setting aside a default judgment in Williamson v. Casey, 220 N.W.2d 638 (Iowa 1974). We held the movant had an obligation to make a record adequate to establish a ground for the relief sought. When such a record is not shown we do not assume, upon review, it was or could have been made. In Williamson we said: “Trial court’s ruling cannot be upheld on the basis of speculation. It has no support in the record. We therefore hold the trial court abused its discretion in sustaining defendants’ motion, and we reverse the ruling.” 220 N.W.2d at 640. See also Rypkema v. Bowers, D. C., 66 F.R.D. 564, 569 (1974); *910Batchelor v. Legg & Co., D. C., 55 F.R.D. 557, 561 (1972).
For reasons previously explained I believe the executor’s failure to file a cross-motion for summary judgment should not bar her from obtaining one. However I would reverse because of the executor’s failure to make a record showing she was entitled to summary judgment. I therefore concur in the result.
MASON and McCORMICK, JJ., join this special concurrence.